FILED
                             NOT FOR PUBLICATION                            MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RANDALL LYNN HARPER,                             No. 12-15353

               Plaintiff - Appellant,            D.C. No. 5:11-cv-02903-LHK

  v.
                                                 MEMORANDUM *
CITY OF MONTEREY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                       Lucy Koh, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Randall Lynn Harper appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various federal and state law

claims related to his car being towed. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Manzarek v. St. Paul Fire & Marine Ins. Co., 519

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1025, 1030 (9th Cir. 2008), and we affirm.

      Contrary to Harper’s contentions, the clerk properly declined Harper’s

requests for entry of default because defendants filed timely motions to dismiss

Harper’s action for failure to state a claim. See Fed. R. Civ. P. 55(a) (providing

that a default can be entered against a party only where that party “has failed to

plead or otherwise defend”).

      Harper’s contentions regarding personal jurisdiction and venue are

unpersuasive.

      Harper’s pending motions for judicial notice and entry of default are denied.

      AFFIRMED.




                                           2                                    12-15353